Title: To Thomas Jefferson from Henry Clark, 4 October 1820
From: Clark, Henry
To: Jefferson, Thomas


Dear Sir
Lynchburg
Ocbr 4th 1820
Having hear from a source which seems to be entelled to credit that it is your intention to Lease your Poplar Forist Estate. I avail myself of the first opportunity of declaring my wish to take the Lease, provided. Your Terms be such as will enable me to do so—As I have no reasons to believe you well know any thing of me, I refer you to Capt Wm Irvine. Capt James Master or Mr Joel Yancy your Present Agent—I am Son of Bowling Clark—formerly your agent upon these EstatesYou will oblige me very much Sir by letting me know your—Terms as early as possible should you be disposed to make me your tenantMost Respectfuly You ObedtHenry Clark